Citation Nr: 0006987	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-17 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lower extremities, claimed as secondary to 
service-connected low back disorder, to include 
osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1957 to 
January 1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for degenerative joint disease of the 
lower extremities as secondary to service-connected low back 
disorder, to include osteoarthritis.

The Board notes that in the rating decision on appeal, the RO 
also denied service connection for degenerative joint disease 
of the upper extremities as secondary to service-connected 
low back disorder, to include osteoarthritis.  The appellant 
filed a notice of disagreement, and a statement of the case 
was issued as to that claim.  However, in the appellant's VA 
Form 9, Appeal to Board of Veterans' Appeals, received in 
June 1997, he specifically withdrew that claim.  Thus, that 
issue is not on appeal and will not be addressed in the 
decision.


FINDING OF FACT

Competent evidence of a nexus between the diagnosis of 
degenerative joint disease of the lower extremities and a 
service-connected disability is not of record.


CONCLUSION OF LAW

The claim for service connection for degenerative joint 
disease of the lower extremities, claimed as secondary to 
service-connected low back disorder, to include 
osteoarthritis, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.310(a) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board granted service connection for a low back disorder, 
to include osteoarthritis, in May 1996.  The appellant now 
contends that his service connected low back disorder has 
caused or resulted in degenerative joint disease of the lower 
extremities.

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (1999).  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See id.

The claimant has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  A claim for secondary service 
connection, like all claims, must be well grounded.  Reiber 
v. Brown, 7 Vet. App. 513, 516 (1995).  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
for secondary service connection requires evidence of a 
current disability as provided by a medical diagnosis, a 
service-connected disease or injury, and competent evidence 
providing a nexus between the two.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

The Board has reviewed the evidence of record and finds that 
the appellant has not submitted a well-grounded claim for 
service connection for degenerative joint disease of the 
lower extremities as secondary to service-connected low back 
disorder, to include osteoarthritis.  See Wallin, 11 Vet. 
App. 509; Reiber, 7 Vet. App. 513.  

As noted above, service connection is in effect for a low 
back disorder, to include osteoarthritis.  The appellant has 
established a current diagnosis of degenerative joint disease 
of the lower extremities.  The first diagnosis shown in the 
record is dated in September 1996, when a notation of 
degenerative joint disease, bilateral knees was made on a VA 
outpatient record.  The appellant underwent a VA examination 
in September 1997.  The VA examiner entered a diagnosis of 
degenerative joint disease of the bilateral knees.  

Where the appellant's claim fails is the lack of competent 
evidence to establish that the diagnosis of degenerative 
joint disease of the lower extremities is proximately due to 
or the result of the service-connected low back disorder, to 
include osteoarthritis.  There is simply no competent 
(objective) evidence of a relationship between the diagnosis 
of degenerative joint disease of the lower extremities and 
the service-connected low back disorder, to include 
osteoarthritis.

The Board notes that in an October 1996 VA outpatient 
treatment report, the VA examiner noted that the appellant 
had asked him to increase his rating by granting service 
connection for his legs and knees.  The VA examiner did not 
enter an opinion as to the etiology of the degenerative joint 
disease of the lower extremities.  Without competent evidence 
of a nexus between the diagnosis of degenerative joint 
disease of the lower extremities and a service-connected 
disability, the nexus element required to well ground the 
claim fails.  See id.

The only evidence that links the diagnosis of degenerative 
joint disease of the lower extremities to the appellant's 
service-connected low back disorder, to include 
osteoarthritis, is found in the appellant's own contentions.  
The appellant, however, is a lay person with no medical 
training or expertise, and his contentions by themselves do 
not constitute competent medical evidence of a nexus between 
the diagnosis of degenerative joint disease of the lower 
extremities and his service-connected low back disorder, to 
include osteoarthritis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  In the absence of competent medical 
evidence establishing the necessary link, the claim of 
entitlement to service connection for degenerative joint 
disease of the lower extremities as secondary to service-
connected low back disorder, to include osteoarthritis, is 
not well grounded.

The Board notes that in the informal hearing presentation, 
dated March 2000, the appellant's representative stated that 
if the claim for secondary service connection was denied then 
the Board should "explain why the claimed condition was 
determined not to have been created or aggravated by the 
veteran's service-connected condition."  For this 
contention, the appellant's representative has cited Allen v. 
Brown, 7 Vet. App. 439 (1995).  In that case, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  However, in this case, there is no competent 
evidence that reflects an increase in severity of the lower 
extremities as a result of the service-connected low back 
disorder, to include osteoarthritis.  Thus, compensation for 
aggravation of a nonservice-connected condition is not 
warranted.

The Board is not aware of the existence of additional 
relevant evidence that could serve to make the appellant's 
claim for service connection for degenerative joint disease 
of the lower extremities well grounded.  As such, there is no 
additional duty on the part of VA under 38 U.S.C.A. § 5103(a) 
(West 1991) to notify him of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the appellant of 
the elements necessary to well ground his claim and to 
explain why his current attempt to establish service 
connection fails.



ORDER

The claim for service connection for degenerative joint 
disease of the lower extremities, claimed as secondary to 
service-connected low back disorder, to include 
osteoarthritis, is denied.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

